RESOLUCIÓN
En virtud de nuestro poder inherente para reglamentar la admisión y el ejercicio de la abogacía en Puerto Rico, y a la luz de lo resuelto en Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986), este Tribunal adoptó, el 30 de junio de 2003, el Reglamento Relativo al Uso de Fondos del Co-legio de Abogados de Puerto Rico Provenientes de Cuotas y Venta de Estampillas (Reglamento). Véase Reglamento Rel. Uso Fondos C. de Abogados, 131 D.P.R. 344 (1992).(1)
El reglamento tiene el propósito de establecer “el balance entre los distintivos propios de la colegiación compul-soria y los derechos de expresión individual de los colegia-dos”, salvaguardando el derecho “a disentir, a expresar libremente creencias y opiniones, y a no ser compelido a apoyar causas o posiciones distintas de las que respondan a su conciencia individual”. Reglamento Rel. Uso Fondos C. de Abogados, supra, pág. 347.
Con este propósito, la Regla 6 del Reglamento, supra, estableció un mecanismo remediador para los colegiados que se hayan acogido al pago de la cuota dispuesta en la Regla 5(b) y desean impugnar la clasificación de una acti-vidad particular o los gastos en que realmente se ha incu-rrido en determinada actividad. Los colegiados que así op-ten tienen el derecho de acudir ante la Junta Revisora de las Actividades del Colegio de Abogados de Puerto Rico (Junta) y presentar un recurso conforme al procedimiento establecido en la Regla 9 del Reglamento.
*148Esa Junta, creada como un organismo autónomo, está compuesta de tres miembros nombrados por el Tribunal Supremo por el término de dos años, quienes serán escogi-dos entre ex Jueces del Tribunal Supremo de Puerto Rico o del Tribunal de Primera Instancia. Véase Regla 8 del Reglamento, supra.
Habiendo vencido el término de los miembros anterior-mente nombrados por este Tribunal, designamos a las si-guientes personas a la Junta por el término de dos años:
1. Ledo. Ramón Negrón Soto, presidente
2. Ledo. Agustín Mangual
3. Ledo. René Arrillaga Beléndez
La Junta funcionará de acuerdo con las disposiciones expresadas en el citado Reglamento.

Notifíquese copia de esta Resolución a las personas de-signadas y al Colegio de Abogados de Puerto Rico, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo

(1) Enmendado posteriormente en In re Emdas. Regl. Uso Fondos C. Abo. P.R., 132 D.P.R. 674 (1993).